EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Maki Saitoh on January 8, 2021.
The application has been amended as follows: 

Claim 1, line 5		replace “have no” with “has no”
Claim 1, line 12	replace “group” with “groups”
Claim 3, line 3		insert “, and” prior to “wherein”
Cancel claim 4 



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1-3 and 5-15 are allowed over the closest references cited below.

The present invention is drawn to a permeation inhibiting release coating obtained by curing a composition comprising components (I), (II), and optionally (III):  (I) 20 to 90 % by weight, comprises silicon-free hydrocarbons which consist of carbon, hydrogen, and oxygen and which have at least one ethylenically unsaturated free-radically polymerizable group and has no oxyethylene groups, and has a hydrocarbon to an extent of at least 80 and up to 100 % by weight, having two or more ethylenically unsaturated free-radically polymerizable groups and at least one aromatic group, (II) 10 to 90 % by weight of one or more organomodified silicones having 50 to 500 silicon atoms, wherein 0.4 to 10 % of silicon atoms optionally have ethylenically unsaturated free-radically polymerizable groups, and (III) 0 to 70 % by weight of one or more organomodified silicones having 4 to 40 silicon atoms, wherein 15 to 100 % of silicon atoms have ethylenically unsaturated free-radically polymerizable groups, and optionally an additive, wherein the permeation inhibiting release coating has a delta-L* value of from 1 to 20.  See claims for full details.

Doehler et al. (US 10,465,032) teaches a radiation curable composition comprising 10-90 w % of one or more compounds comprising carbon, hydrogen, and oxygen and having from 2 to 6 ethylenically unsaturated free-radically polymerizable groups and at least one oxyethylene group, 10-99 wt % of one or more organomodified silicones having 50 to 500 silicon atoms, and 0 to 70 wt % of one or more organomodified silicones having 4 to 40 silicon atoms.  Reference does not teach component (I) of instant claims containing no oxyethylene groups and having at least one aromatic group.
Lin et al. (US 9,693,043) discloses a coating composition comprising 69.50 wt % of a mixture of 80 % bisphenol A epoxy diacrylate oligomer diluted in 20 % trimethylolpropane triacrylate, commercially available as Ebecryl 3720TM20, and 5.0 wt % of an acrylated polyorganosiloxane having a weight average molecular weight of 26,030 (corresponding to approximately 314 Me2SiO units).  The reference fails to teach the subject of instant claims since .  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        January 8, 2021